FILED
                              NOT FOR PUBLICATION                           SEP 24 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JUAN RUIZ TOLEDO,                                 No. 05-73836

               Petitioner,                        Agency No. A092-743-501

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Juan Ruiz Toledo, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252. We review de




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo questions of law and constitutional claims, Khan v. Holder, 584 F.3d 773,

776 (9th Cir. 2009), and we deny the petition for review.

      Ruiz Toledo does not challenge the agency’s determination that he is

removable under 8 U.S.C. § 1227(a)(2)(A)(iii) based on his 1994 conviction for

lewd or lascivious acts with a child under 14 years of age in violation of California

Penal Code § 288(a).

      The agency determined that Ruiz Toledo is ineligible for relief under former

section 212(c), 8 U.S.C. § 1182(c) (repealed 1996), because his ground of

removability lacks a statutory counterpart in a ground of inadmissibility. See

8 C.F.R. § 1212.3(f)(5). Ruiz Toledo’s legal and constitutional challenges to this

determination are unavailing. See Abebe v. Mukasey, 554 F.3d 1203, 1207, 1208

n.7 (9th Cir. 2009) (en banc).

      Ruiz Toledo’s remaining contentions are not persuasive.

      PETITION FOR REVIEW DENIED.




                                          2                                      05-73836